Exhibit 10.3

EXPRESS, INC.
2010 INCENTIVE COMPENSATION PLAN
AMENDMENT TO CASH PERFORMANCE AWARD


    
This Amendment (this “Amendment”), dated as of July 18, 2014, is attached to and
made part of the Cash Performance Award Agreement (the “Agreement”) between
Express, Inc. (the “Company”) and Michael A. Weiss (the “Grantee”). Unless
otherwise stated, capitalized terms in this Amendment shall have the meanings
given them in the Agreement. Wherever possible, the terms of this Amendment
shall be read in such a manner so as to avoid conflict with the Agreement or the
Plan but, in the event of an unavoidable conflict, the terms of this Amendment
shall control over the terms and conditions of the Agreement and to the extent
that there is a conflict between the terms of the Plan and this Amendment, the
terms of the Plan shall govern.


WHEREAS, the parties desire to enter into this Amendment so that the Grantee
shall be entitled to receive any payouts earned pursuant to the Agreement so
long as the Grantee remains employed by the Company continuously to January 30,
2015.


NOW THEREFORE, the parties agree to supplement, modify and amend the Agreement
as follows:




1.
Amendments.



1.1
Section 1(b) is hereby deleted in its entirety and replaced by the following:



“Conditions to Payment. Payment of the Award hereunder shall be conditioned upon
the Grantee’s continued employment with the Company or its Subsidiaries to
January 30, 2015 (except as otherwise provided in Section 2 hereof). To the
extent possible, the Award hereunder is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.”
1.2    Section 2(a) is hereby deleted in its entirety and replaced by the
following:


“General. Except as provided in Section 2(b) and 2(c) hereof, in the event of
the Grantee’s termination of employment or other service with the Company and
its Subsidiaries for any reason prior to January 30, 2015, the Award hereunder
shall be automatically forfeited and cancelled as of the date of such
termination without any consideration being paid therefor and otherwise without
any further action of the Company whatsoever. In the event of the Grantee’s
termination of employment with the Company and its Subsidiaries for any reason
on or following expiration of the January 30, 2015, the Grantee shall retain the
right to receive payment of the Award hereunder in accordance with the
provisions of Section 1 hereof, provided that upon a termination for Cause at
any time prior to payment of the Award hereunder, the Award shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever.”
2.
Miscellaneous.



2.1
Except as expressly provided herein, all terms and conditions of the Agreement
shall remain in full force and effect.    







--------------------------------------------------------------------------------

Exhibit 10.3





EXPRESS, INC.






By:    /s/ Matthew C. Moellering                            
Name:    Matthew C. Moellering                    
Title:    Executive Vice President and Chief Operating Officer
                    






ACKNOWLEDGED AND AGREED:




/s/ Michael A. Weiss
Michael A. Weiss




